 

Exhibit 10a

 

AMENDMENT NO. 5 TO LOAN AGREEMENT

THIS AMENDMENT NO. 5 TO LOAN AGREEMENT (this “Amendment”) is made and entered
into as of March 31, 2008, with respect to that certain Loan Agreement dated as
of September 19, 2005 (as amended, restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”), by and among ARVINMERITOR RECEIVABLES
CORPORATION, a Delaware corporation, as “Borrower,” ARVINMERITOR, INC., an
Indiana corporation in its capacity as the initial “Collection Agent,” THREE
PILLARS FUNDING LLC, a Delaware limited liability company, and SUNTRUST BANK, a
Georgia banking corporation, as “Lenders”, and SUNTRUST ROBINSON HUMPHREY, INC,
a Tennessee corporation, as “Three Pillars Agent” and as “Administrative Agent”.
Capitalized terms used and not otherwise defined herein are used with the
meanings attributed thereto in the Loan Agreement.

BACKGROUND

 

The parties wish to amend the Loan Agreement on the terms and subject to the
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

1.   Amendment.

Effective on March 31, 2008:

(a)        Exhibit F to the Loan Agreement is amended and restated in its
entirety to read as set forth in Exhibit 1 hereto, without the necessity of any
further action on the part of any party to the Loan Agreement; and

(b)        the definition of “Receivable” in Section 1.1 of the Loan Agreement
is amended and restated in its entirety to read as follows:

“Receivable” means all indebtedness and other obligations owed to an Originator
at the times it arises, and before giving effect to any transfer or conveyance
under the Receivables Sale Agreement (including, without limitation, any
indebtedness, obligation or interest constituting an account, chattel paper,
instrument or general intangible) arising from the sale of goods or the
provision of services by such Originator and further includes, without
limitation, the applicable Obligor’s obligation to pay any Finance Charges,
freight charges and other obligations of such Obligor with respect thereto;
provided, however, in no event shall (i) indebtedness or obligations of Tower
Automotive, Inc. or any of its subsidiaries to any Originator existing as of the
Closing Date, (ii) indebtedness and obligations of General Motors Corporation,
Ford Motor Corporation, or Chrysler Holdings, LLC or any of their respective
subsidiaries existing as of any date, or (iii) any indebtedness or obligations
owed at any time to ArvinMeritor OE, LLC arising from the sale of goods or the
rendition of services at or from the facility located at 181 Bennett Drive,
Pulaski, Tennessee, constitute “Receivables.” Indebtedness and other rights and
obligations arising from any one transaction, including, without limitation,
indebtedness and other rights and








--------------------------------------------------------------------------------



 

obligations represented by an individual invoice, shall constitute a Receivable
separate from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided that any indebtedness,
rights or obligations referred to in the immediately preceding sentence shall be
a Receivable regardless or whether the Obligor or applicable Originator treats
such indebtedness, rights or obligations as a separate payment obligation.

2. Consent; Financing Statements. In furtherance of the foregoing:

(a) each of the Agents and the Lenders hereby consents to the execution,
delivery, and performance by the Borrower and the Originators of an amendment to
the Receivables Sale Agreement in form and substance as Exhibit 2 attached
hereto,

(b) the Administrative Agent is hereby authorized to amend all financing
statements filed in connection with the Receivables Sale Agreement naming the
Originators, as debtors/sellers, and the Borrower, as secured party/purchaser,
to exclude from the collateral described therein all Designated Receivables as
defined in the Receivables Sale Agreement, as amended, and

(c) the Administrative Agent is hereby authorized to amend all financing
statements naming the Borrower as debtor filed in connection with the
Transaction Documents to release from the collateral covered thereby all
indebtedness and obligations that are excluded from the definition of
“Receivables” in the Loan Agreement pursuant to the proviso in the first
sentence of that definition, as amended hereby.

3. Representations. In order to induce the Agents and the Lenders to enter into
this Amendment, the Borrower hereby represents and warrants to the Agents and
the Lenders that no Significant Event or Unmatured Significant Event exists and
is continuing as of the date hereof.

4. Effectiveness. This Amendment shall become effective and shall inure to the
benefit of the Borrower, the Collection Agent, the Lenders, the Agents and their
respective successors and assigns when the Administrative Agent shall have
received one or more counterparts of (i) this Amendment, duly executed and
delivered by each of the parties hereto, and (ii) the amendment to the
Receivables Sale Agreement in the form of Exhibit 2 hereto, duly executed and
delivered by the Borrower and the Originators.

5. Ratification.Except as expressly amended above, the Loan Agreement remains
unaltered and in full force and effect and is hereby ratified and confirmed.

6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW)).

 

 


--------------------------------------------------------------------------------



 

 

7. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.

[signature pages begin on next page]



 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

ARVINMERITOR RECEIVABLES CORPORATION, AS BORROWER

 

By:  /s/ Mary Lehmann                      

Name: Mary Lehmann

Title: President and Treasurer

 

ARVINMERITOR, INC., AS INITIAL COLLECTION AGENT

 

By:  /s/Mary Lehmann                       

Name: Mary Lehmann

Title: Senior Vice President, Strategic Initiatives, and Treasurer



 


--------------------------------------------------------------------------------



 

 

THREE PILLARS FUNDING LLC, AS A CONDUIT LENDER

 

By:  /s/ Doris J. Hearn                     

Name:  Doris J. Hearn

Title:    Vice President

 

SUNTRUST BANK, AS A COMMITTED LENDER

 

 

By:   /s/ William C. Humphries            

Name: William C. Humphries

Title:   Managing Director 

 

 

SUNTRUST ROBINSON HUMPHREY, INC., AS THREE PILLARS AGENT AND AS ADMINISTRATIVE
AGENT

 

By:   /s/ Michael G. Maza                  

Name:  Michael G. Maza

Title:    Managing Director



 


--------------------------------------------------------------------------------



 

 

EXHIBIT 1

EXHIBIT F

 

CONCENTRATION LIMITS

 

Schedule Omitted.

 

 

 

 